Case 1:18-cv-02158-JPH-DML Document 49 Filed 10/26/20 Page 1 of 2 PageID #: 419




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 FU SHIH LIN,                                )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )   No. 1:18-cv-02158-JPH-DML
                                             )
 SHERATON LICENSE OPERATING                  )
 COMPANY, LLC                                )
                                             )
                          Defendants.        )


    FINAL JUDGMENT UNDER FEDERAL RULE OF CIVIL PROCEDURE 58

       Having this day directed the entry of final judgment, the Court now

 enters FINAL JUDGMENT in favor of Defendant and against Plaintiff. Plaintiff

 shall take nothing by his complaint and this action is terminated.

 Date: 10/26/2020



 Roger A. G. Sharpe, Clerk


 By: _____________________________________
       Deputy Clerk, U.S. District Court




 Distribution:

 Katherine M. Haire
 REMINGER CO. LPA (Indianapolis)
 khaire@reminger.com

 Ronald A. Mingus
 REMINGER CO. LPA (Indianapolis)
 rmingus@reminger.com
                                        1
Case 1:18-cv-02158-JPH-DML Document 49 Filed 10/26/20 Page 2 of 2 PageID #: 420




 Michael W. Phelps
 STEWART PHELPS WOOD
 mike@spwinjurylaw.com




                                      2
